Citation Nr: 1145505	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-11 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2005.  In March 2010, the appellant appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  In a decision dated in May 2010, the Board reopened the previously denied claim for service connection for the cause of the veteran's death, and remanded the reopened claim for additional development.   



FINDINGS OF FACT

1.  The Veteran died in February 1999 due to respiratory failure, due to bilateral pneumonia, due to sepsis.  Other significant conditions contributing to death were emphysema, renal failure, and diabetes mellitus.  

2.  At the time of his death, service connection was not in effect for any disabilities.   

3.  The conditions which caused or contributed to the Veteran's death were first shown years after service and were unrelated to any events in service.

4.  The Veteran did not serve within the land borders in Vietnam, nor has actual exposure to Agent Orange been demonstrated.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the Veteran's death, and the criteria for service connection for cause of death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in January 2011, the RO notified the appellant of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that the evidence must show a causal relationship between the Veteran's death and an injury, disease or event in military service.  She was advised of various types of lay and medical evidence that could substantiate her claim.  She was provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  She was provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent prior to the initial determination, subsequently, the claim was readjudicated, and a supplemental statement of the case was provided in March 2011, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All available service department records have been obtained, including personnel records.  The appellant has not identified any relevant post-service medical records.  She did not respond to a request for additional information to corroborate her assertion that the Veteran was actually in Vietnam.  "The duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  She has not provided any specific statement concerning exposure to Agent Orange in Thailand, such as to prompt a request to JSRRC for corroboration of the claimed exposure.  A VA nexus opinion is not warranted because, as discussed below, there is no credible evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the Veteran qualifies, or a credible indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection for the cause of the Veteran's death

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

According to the death certificate, the Veteran died in February 1999 at the age of 55 years.  His death was caused by respiratory failure, due to bilateral pneumonia, due to sepsis.  Other significant conditions contributing to death were noted to be emphysema, renal failure, and diabetes mellitus.  At the time of his death, service connection was not in effect for any disabilities.  Review of the service treatment records does not show any of these conditions in service.  Urinalysis obtained in connection with the separation examination in March 1967 was negative for sugar and albumin, and a chest X-ray in April 1967 was normal.  

The appellant contends, however, that the Veteran was exposed to the herbicide Agent Orange during service, and that this contributed to his death.  VA law provides that service incurrence for certain diseases, including type 2 diabetes, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see VA Adjudication Procedure Manual, M21-1MR (M21-1 Manual), Part IV, Subpart ii, Chapter 2, § C; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

For presumed exposure, a Veteran who served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the physical presence of a Veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)  

In this case, service personnel records do not show that the Veteran was assigned to duty in Vietnam during his active Air Force service.  He was stationed at Korat Air Base in Thailand from June 1966 to May 1967.  The appellant, who was married to the Veteran from 1984 until his death in 1999, stated at an October 2003 RO hearing, that the Veteran had told her that he had flown from Thailand to Vietnam on an airplane.  At her Travel Board hearing in March 2010, the appellant testified that the Veteran told her he had been in Vietnam for no more than six months, and that one of his job duties while in Vietnam was moving Agent Orange.  In addition, she points out that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  Such awards, however, to not require the physical presence in Vietnam.  Personnel records do not show that the Veteran was assigned to duty in Vietnam.  A statement signed by the Veteran certified that he was authorized a Federal Income Tax deduction for the month of May 1967, by virtue of aerial flights over Vietnam, either as a crewmember, or as a passenger on official business.  This was the month that he returned to the United States from Thailand, however, and the statement does not imply that the Veteran was physically present within the land borders of Vietnam, as opposed to simply flying through Vietnam on his way home, without disembarking from the airplane.    

Thus, there is no evidence corroborating the appellant's assertion that the Veteran served on active duty in Vietnam for a period of six months or less.  Personnel records do not document any TDY to Vietnam.  Moreover, the appellant does not have actual knowledge as to the Veteran's presence in Vietnam.  Rather, she is relying on statements the Veteran reportedly made during his lifetime, but many years after service.  Such evidence, alone, without any corroboration, is simply too attentuated to constitute credible, probative evidence of the Veteran's presence in Vietnam.  In this regard, the appellant stated that the Veteran's brother was also in Vietnam at the same time, but she did not respond to a request for a statement from the brother.  Therefore, the Board finds that there is no presumption of Agent Orange exposure in this case.

Concerning actual exposure, the appellant also contends that the Veteran was exposed to Agent Orange while he was on active duty in Thailand.  As noted above, the Veteran was stationed at Korat Air Base in Thailand from June 1966 to May 1967.  His occupational specialty was Administrative Clerk when he arrived in Thailand, with a promotion to Chief Clerk, Orderly Room, shortly thereafter.  

There is no legal presumption of exposure to Agent Orange based on service in Thailand during the Vietnam era.  Nevertheless, VA has studied the question of actual exposure based on such service.  To this end, VA Compensation and Pension Service (C&P Service) reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD), as well as a series of official DoD monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.  In addition, the Project CHECO Southeast Asia Report:  Base Defense in Thailand, produced during the Vietnam era, was reviewed.  The findings and conclusions are summarized in a Memorandum for Record published in the M21-1 Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.r.  

According to this document, tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The Department of the Air Force informed C&P Service that, other than 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  Id.  Nevertheless, although the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Id.  Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Id.  The Air Force specialties were identified as security policeman and security patrol dog handler, as well as members of the security police squadron.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  Otherwise, if there is credible evidence that the Veteran was near the air base perimeter, such as shown by evidence of daily work duties or performance evaluation reports, exposure may be conceded.  Id.

In this case, the Veteran's occupational specialty was as a Clerk, with a supply unit, and there is no evidence that his specific duties involved regular contact with the base perimeter.  In view of the absence of any contentions regarding specific exposure or duties in Thailand, there is insufficient information to request that JSRRC provide information to corroborate the claimed exposure. 

In view of these factors, service connection for the cause of the Veteran's death is not warranted and must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the appellant's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


